Exhibit 10.1

EXECUTION VERSION

ARATANA THERAPEUTICS, INC.

Common Stock

SALES AGREEMENT

October 16, 2015

Barclays Capital Inc.
745 Seventh Avenue

New York, New York 10019

 

Ladies and Gentlemen:

Aratana Therapeutics, Inc., a Delaware corporation (the “Company”), proposes,
subject to the terms and conditions stated herein, to sell from time to time
through Barclays Capital Inc., as sales agent (the “Agent”), shares of the
Company’s common stock, par value $0.001 per share (the “Common Stock”), having
an aggregate offering price of up to $52 million (the “Stock”) on the terms set
forth in Section 2 of this agreement (this “Agreement”).

Representations and Warranties of the Company

.  The Company represents and warrants to the Agent that as of the date of this
Agreement  and as of each Applicable Time (as defined in Section 1(a)(i) below):

(a) A registration statement on Form S-3 (File No. 333-197414) relating to the
Stock has (i) been prepared by the Company in conformity in all material
respects with the requirements of the Securities Act of 1933, as amended (the
“Securities Act”), and the rules and regulations of the Securities and Exchange
Commission (the “Commission”) thereunder; (ii) been filed with the Commission
under the Securities Act; and (iii) become effective under the Securities
Act.  Copies of such registration statement and any amendment thereto have been
delivered by the Company to the Agent.  As used in this Agreement:

(i) “Applicable Time” means, with respect to any shares of Stock, each time of
sale of such shares pursuant to this Agreement;

(ii) “Base Prospectus” means the base prospectus filed as part of the
Registration Statement, in the form in which it has most recently been filed
with the Commission;

(iii) “Effective Date” means any date as of which any part of such registration
statement relating to the Stock became, or is deemed to have become, effective
under the Securities Act in accordance with the rules and regulations
thereunder;



--------------------------------------------------------------------------------

 

(iv) “Issuer Free Writing Prospectus” means each “issuer free writing
prospectus” (as defined in Rule 433 under the Securities Act) relating to the
Stock; 

(v) “General Disclosure Package” means, as of each Applicable Time, the
Prospectus and each applicable Issuer Free Writing Prospectus filed or used by
the Company on or before such Applicable Time, taken together (collectively,
and, with respect to any shares of Stock, together with the public offering
price of such shares), other than a road show that is an Issuer Free Writing
Prospectus but is not required to be filed under Rule 433 under the Securities
Act;

(vi) “Prospectus” means the Base Prospectus, as amended and supplemented by the
Prospectus Supplement, in the form in which such Base Prospectus and/or
Prospectus Supplement have most recently been filed by the Company with the
Commission pursuant to Rule 424(b) under the Securities Act. Any reference to
the Prospectus shall be deemed to refer to and include any documents
incorporated by reference therein pursuant to Form S-3 under the Securities Act;

(vii) “Prospectus Supplement” means the prospectus supplement specifically
relating to the Stock prepared and filed with the Commission pursuant to Rule
424(b) under the Securities Act and in accordance with Section 5(a) hereof;

(viii) “Registration Statement” means, collectively, the various parts of such
registration statement, each as amended as of the Effective Date for such part,
including any Prospectus and all exhibits to such registration statement,
including the information deemed by virtue of Rule 430B under the Securities Act
to be part of such registration statement as of the Effective Date.  References
herein to the Registration Statement shall include any new shelf registration
statement filed by the Company, if immediately prior to the third anniversary of
the initial effective date of the Registration Statement, any of the shares of
Stock remain unsold, to permit the issuance and sales of Stock to continue as
contemplated in the expired registration statement relating to the Stock.    

(ix)  “Testing-the-Waters Communication” means any oral or written communication
with potential investors undertaken in reliance on Section 5(d) of the
Securities Act; and

(x)  “Written Testing-the-Waters Communication” means any Testing-the-Waters
Communication that is a written communication within the meaning of Rule 405
under the Securities Act.

Any reference to any amendment or supplement to the Prospectus shall be deemed
to refer to and include any document filed under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), after the date of the Prospectus and
before the date of such amendment or supplement and incorporated by reference in
the Prospectus; and any reference to any amendment to the Registration Statement
shall be deemed to include any document filed with the Commission pursuant to
Section 13(a) or 15(d) of the Exchange Act after the Effective Date and before
the date of such amendment that is incorporated by reference in the Registration
Statement.  The Commission has not issued any order preventing or suspending the
use of the Prospectus or any Issuer Free Writing Prospectus



2

 

--------------------------------------------------------------------------------

 

or suspending the effectiveness of the Registration Statement, and no proceeding
for such purpose has been instituted or, to the knowledge of the Company,
threatened by the Commission.  The Commission has not notified the Company of
any objection to the use of the form of the Registration Statement or any
post-effective amendment thereto.

(b) From the time of initial filing of the Registration Statement with the
Commission and through the date hereof, the Company has been and is an “emerging
growth company,” as defined in Section 2(a) of the Securities Act (an “Emerging
Growth Company”).

(c) The Company (i) has not alone engaged in any Testing-the-Waters
Communication and (ii) has not authorized anyone to engage in Testing-the-Waters
Communications, in connection with the Stock.  The Company has not distributed
or approved for distribution any Written Testing-the-Waters Communications in
connection with the Stock.

(d) As of the determination date referenced in Rule 164(h) under the Securities
Act, the Company was not, is not or will not be (as applicable) an “ineligible
issuer” in connection with the offering of the Stock pursuant to Rules 164, 405
and 433 under the Securities Act.

(e) The Registration Statement conformed and will conform in all material
respects on each Effective Date and on each Delivery Date (as defined below),
and any amendment to the Registration Statement filed after the date hereof will
conform in all material respects when filed, to the requirements of the
Securities Act and the rules and regulations thereunder.  The Prospectus
conformed and will conform, in all material respects when filed with the
Commission pursuant to Rule 424(b) under the Securities Act and on each Delivery
Date to the requirements of the Securities Act and the rules and regulations
thereunder.  The documents incorporated by reference in the Prospectus
conformed, and any further documents so incorporated will conform, when filed
with the Commission, in all material respects to the requirements of the
Exchange Act and the rules and regulations of the Commission thereunder.

(f) The Registration Statement did not, as of any Effective Date, contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading;
provided that no representation or warranty is made as to information contained
in or omitted from the Registration Statement in reliance upon and in conformity
with written information furnished to the Company by the Agent specifically for
inclusion therein, which information is specified in Section 6(e).

(g) The Prospectus did not and will not, as of its date or as of any Delivery
Date, contain an untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that no representation or
warranty is made as to information contained in or omitted from the Prospectus
in reliance upon and in conformity with written information furnished to the
Company by the Agent specifically for inclusion therein, which information is
specified in Section 6(e).



3

 

--------------------------------------------------------------------------------

 

(h) The documents incorporated by reference in the Prospectus did not, and any
further documents filed and incorporated by reference therein will not, when
they were filed or are filed with the Commission contain an untrue statement of
a material fact or omit to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

(i) The General Disclosure Package will not, as of each Applicable Time, contain
an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that no representation or
warranty is made as to information contained in or omitted from the General
Disclosure Package in reliance upon and in conformity with written information
furnished to the Company by the Agent specifically for inclusion therein, which
information is specified in Section 6(e).

(j) Each Issuer Free Writing Prospectus conformed or will conform in all
material respects to the requirements of the Securities Act and the rules and
regulations thereunder on the date of first use, and the Company has complied
with all prospectus delivery and any filing requirements applicable to such
Issuer Free Writing Prospectus pursuant to the Securities Act and rules and
regulations thereunder.  The Company has not made any offer relating to the
Stock that would constitute an Issuer Free Writing Prospectus without the prior
written consent of Agent.  The Company has retained in accordance with the
Securities Act and the rules and regulations thereunder all Issuer Free Writing
Prospectuses that were not required to be filed pursuant to the Securities Act
and the rules and regulations thereunder.

(k) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with power
and authority (corporate and other) to own, lease and operate its properties and
conduct its business as described in the Registration Statement, General
Disclosure Package and Prospectus and to enter into and perform its obligations
under this Agreement, and has been duly qualified as a foreign corporation for
the transaction of business and is in good standing under the laws of each other
jurisdiction in which it owns or leases properties or conducts any business so
as to require such qualification, except where the failure so to qualify or be
in good standing would not, individually or in the aggregate, have a material
adverse effect on the  business, prospects, management, financial position,
stockholders’ equity or results of operations of the Company and its
subsidiaries, considered as one entity (a “Material Adverse Effect”).

(l) Each of the Company’s “subsidiaries” (for purposes of this Agreement, as
defined in Rule 405 under the Securities Act) has been duly incorporated or
organized, as the case may be, and is validly existing as a corporation,
partnership or limited liability company, as applicable, in good standing under
the laws of the jurisdiction of its incorporation or organization and has the
power and authority (corporate or other) to own, lease and operate its
properties and to conduct its business as described in the Registration
Statement, the General Disclosure Package and the Prospectus. Each of the
Company’s subsidiaries is duly qualified as a foreign corporation, partnership
or limited liability company, as applicable, to transact business and is in good
standing in each jurisdiction in which such qualification is required, whether
by reason of the ownership or leasing of property or the conduct of business
except where the failure to be so qualified or to be in good standing would,
individually or in the aggregate, have a Material Adverse Effect. All



4

 

--------------------------------------------------------------------------------

 

of the issued and outstanding capital stock or other equity or ownership
interests of each of the Company’s subsidiaries have been duly authorized and
validly issued, are fully paid and nonassessable and, except as disclosed in the
Registration Statement, the General Disclosure Package and the Prospectus, are
owned by the Company, directly or through subsidiaries, free and clear of any
security interest, mortgage, pledge, lien, encumbrance or adverse claim. The
Company does not own or control, directly or indirectly, any corporation,
association or other entity other than Vet Therapeutics, Inc., Wildcat
Acquisition BVBA, Aratana Therapeutics NV and Virovet BVBA.

(m) The authorized, issued and outstanding capital stock of the Company is as
set forth in the Registration Statement, General Disclosure Package and
Prospectus (other than for subsequent issuances, if any, pursuant to equity or
employee benefit plans, which are described or referred to in the Registration
Statement, the General Disclosure Package and the Prospectus, or upon the
exercise of outstanding options or warrants, which are described or referred to
in the Registration Statement, the General Disclosure Package and the
Prospectus), and all of the issued and outstanding shares of capital stock of
the Company have been duly and validly authorized and issued, are fully paid and
non-assessable and conform to the descriptions thereof contained in the General
Disclosure Package; and none of the issued and outstanding shares of capital
stock of the Company or any of its subsidiaries are subject to any preemptive or
similar rights.

(n) The Stock will be duly and validly authorized and, when issued and delivered
by the Company pursuant to this Agreement, against payment of the consideration
set forth herein in accordance with the terms of this Agreement, will be duly
and validly issued and fully paid and non-assessable and will conform to the
descriptions thereof contained in the Registration Statement, General Disclosure
Package and Prospectus; and the issuance of such Stock is not subject to any
preemptive or similar rights that have not been duly waived. 

(o) The Company has all requisite corporate power and authority to perform its
obligations under this Agreement.  This Agreement has been duly and validly
authorized, executed and delivered by the Company.

(p) The issue and sale of the Stock, the execution of this Agreement by the
Company and the consummation of the transactions herein contemplated will not
(1) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the property or assets of the Company
or any of its subsidiaries is subject, (2) result in any violation of the
provisions of the certificate incorporation or by-laws or similar organizational
documents of the Company or any of its subsidiaries or (3) result in any
violation of any statute or any order, rule or regulation of any court or
governmental agency or body having jurisdiction over the Company or any of its
properties, except, in the case of clauses (1) and (3) for any such conflicts,
violations, breaches or defaults that would not, individually or in the
aggregate, have a Material Adverse Effect; and no consent, approval,
authorization, order, registration or qualification of or with any such court or
governmental agency or body is required for the issue and sale of the Stock or
the consummation by the Company of the transactions contemplated by this
Agreement, except the registration under the Securities Act of the Stock and
such consents, approvals, authorizations, registrations or



5

 

--------------------------------------------------------------------------------

 

qualifications as may be required by FINRA or under state securities or Blue Sky
laws in connection with the purchase and distribution of the Stock through the
Agent.

(q) PricewaterhouseCoopers LLP, who have certified certain financial statements
of the Company and its subsidiaries, is an independent public accountant as
required by the Securities Act and the rules and regulations thereunder and the
Public Company Accounting Oversight Board (United States).  The financial
statements, together with related schedules and notes, incorporated by reference
into the Registration Statement, General Disclosure Package and Prospectus
comply in all material respects with the requirements of the Exchange Act and
present fairly in all material respects the financial position, results of
operations, cash flows and changes in convertible preferred stock and
stockholders’ equity (deficit) of the Company and its subsidiaries on the basis
stated in the Prospectus at the respective dates or for the respective periods
to which they apply; such financial statements and related schedules and notes
have been prepared in accordance with generally accepted accounting principles
consistently applied throughout the periods involved, except as disclosed
therein; and the selected financial data and the summary financial data included
in the Registration Statement, General Disclosure Package and Prospectus present
fairly the information shown therein and have been compiled on a basis
consistent with that of the financial statements incorporated by reference into
the Registration Statement. Except as included or incorporated by reference in
the Registration Statement or the Prospectus, no historical or pro forma
financial statements or supporting schedules are required to be included or
incorporated by reference in the Registration Statement  or the Prospectus under
the Exchange Act or the rules and regulations promulgated thereunder.

(r) The Company maintains a system of internal accounting controls sufficient to
provide reasonable assurance that (1) transactions are executed in accordance
with management’s general or specific authorizations; (2) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain
accountability for assets; (3) access to assets is permitted only in accordance
with management’s general or specific authorization; and (4) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

(s) Except as described in the Registration Statement, the General Disclosure
Package and the Prospectus, since the date of the latest audited financial
statements incorporated by reference into the Registration Statement, General
Disclosure Package and Prospectus, (a) the Company has not been advised of (1)
any significant deficiencies in the design or operation of internal controls
that could adversely affect the ability of the Company to record, process,
summarize and report financial data, or any material weaknesses in internal
controls or (2) any fraud, whether or not material, that involves management or
other employees who have a significant role in the internal controls of the
Company, and (b) except as described in the Registration Statement, the General
Disclosure Package and the Prospectus, since that date, there has been no change
in the Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.



6

 

--------------------------------------------------------------------------------

 

(t) The Company maintains disclosure controls and procedures (as such term is
defined in Rule 13a-15 (e) of the Exchange Act) that comply with the
requirements of the Exchange Act; such disclosure controls and procedures are
effective.

(u) Solely to the extent that the Sarbanes-Oxley Act of 2002, as amended, and
the rules and regulations promulgated by the Commission and the Nasdaq Global
Market thereunder (the “Sarbanes-Oxley Act”) have been applicable to the
Company, except as described in the Registration Statement, the General
Disclosure Package and the Prospectus, there is and has been no failure on the
part of the Company or any of its directors or officers to comply in all
material respects with any provisions of the Sarbanes-Oxley Act.  The Company
has taken all necessary actions to ensure that it is in compliance with all
provisions of the Sarbanes-Oxley Act that are in effect and with which the
Company is required to comply, and it is actively taking steps to ensure that it
will be in compliance with other provisions of the Sarbanes-Oxley Act not
currently in effect or which the Company is not required to comply with, that
are reasonably expected to be applicable to the Company.

(v) The Company and its subsidiaries, considered as one entity, have not
sustained since the date of the latest audited financial statements incorporated
by reference into the Registration Statement, General Disclosure Package and
Prospectus any material loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree, otherwise
than as set forth or contemplated in the Registration Statement, General
Disclosure Package and Prospectus; and, since the respective dates as of which
information is given in the Registration Statement, General Disclosure Package
and Prospectus, (1) there has not been any change in the capital stock (other
than the issuance of shares of Common Stock upon the exercise of stock options
described as outstanding in, or the grant options, restricted stock or other
equity-based awards under Company’s existing equity incentive plans described
in, the Registration Statement, General Disclosure Package and Prospectus) or
long-term debt of the Company or its subsidiaries, (2) there has not been any
material adverse change, or any development that would reasonably be expected to
result in a prospective material adverse change, in or affecting the general
affairs, business, prospects, management, financial position, stockholders’
equity or results of operations of the Company and its subsidiaries, considered
as one entity, (3) there have been no transactions entered into by, and no
obligations or liabilities, contingent or otherwise, incurred by the Company or
any of its subsidiaries, whether or not in the ordinary course of business,
which are material to the Company and its subsidiaries, considered as one entity
or (4) there has been no dividend or distribution of any kind declared, paid or
made by the Company or, except for dividends paid to the Company or other
subsidiaries, by any of the Company’s subsidiaries, on any class of capital
stock, in each case, otherwise than as set forth or contemplated in the General
Disclosure Package.

(w) The Company and each of its subsidiaries has good and marketable title to
all real (in fee simple) and personal property owned by it, in each case free
and clear of all liens, encumbrances and defects except such as are described in
the Registration Statement, General Disclosure Package and Prospectus or such as
do not materially affect the value of such property and do not interfere with
the use made and proposed to be made of such property by the Company and its
subsidiaries; and any real property and buildings held under lease by the
Company or any of its subsidiaries are held under valid, subsisting and



7

 

--------------------------------------------------------------------------------

 

enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company or such subsidiary.

(x) The Company and its subsidiaries possess all permits, licenses, approvals,
consents and other authorizations (collectively, “Permits”) issued by the
appropriate federal, state, local or foreign regulatory agencies or bodies
necessary to conduct the businesses now operated by it, except where the failure
to possess such permit, license, approval, consent or authorization would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; the Company and its subsidiaries are in compliance with the
terms and conditions of all such Permits and all of the Permits are valid and in
full force and effect, except, in each case, where the failure so to comply or
where the invalidity of such Permits or the failure of such Permits to be in
full force and effect, individually or in the aggregate, would not have a
Material Adverse Effect; and neither the Company nor any subsidiary has received
any notice of proceedings relating to the revocation or material modification of
any such Permits.

(y) Except as disclosed in the Registration Statement, General Disclosure
Package and Prospectus (i) to its knowledge, the Company and its subsidiaries
own or possess all licenses, inventions, copyrights, know-how (including trade
secrets and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures), trademarks, service marks and trade names,
patents and patent rights and other intellectual property (collectively
“Intellectual Property”)  material to the conduct of its business as described
in the Registration Statement, General Disclosure Package and Prospectus, (ii)
to the knowledge of the Company, the conduct and the proposed conduct of the
businesses of the Company and its subsidiaries, including the research,
development, manufacture, sale and Company use of its products, does not and
will not infringe, misappropriate, or violate any third party’s Intellectual
Property, and the Company and its subsidiaries have not received since their
respective dates of inception any written notice alleging the foregoing, (iii)
to the knowledge of the Company, the Company and its subsidiaries are the
exclusive owners of all Intellectual Property owned or purported to be owned by
the Company and its subsidiaries, free and clear of all liens, encumbrances,
defects, adverse claims or other restrictions, or any requirement of any past,
present or future royalty payments, (iv) the Company is not aware of any
infringement, misappropriation or violation by others of, or conflict by others
with rights of the Company or any of its subsidiaries or with respect to, any of
the Intellectual Property of the Company and its subsidiaries, and since their
respective dates of inception, neither the Company nor any subsidiary has
received any written notice alleging the foregoing, (v) the Company and its
subsidiaries have not received any written claim asserting rights in any
Intellectual Property owned by the Company and its subsidiaries that would
render any such Intellectual Property invalid or inadequate to protect the
interest of the Company and its subsidiaries; (vi) the Company and its
subsidiaries have taken all steps reasonably necessary to secure their interest
in the Intellectual Property of the Company and its subsidiaries, including
obtaining all necessary assignments from its employees, consultants and
contractors pursuant to a written agreement containing a present tense
assignment of all Intellectual Property created by such employee, consultant or
contractor, (vii) the Company and its subsidiaries have taken commercially
reasonable steps to protect and maintain all Intellectual Property owned by the
Company and its subsidiaries, including without limitation to preserve the
confidentiality of any trade secrets, (viii) to the



8

 

--------------------------------------------------------------------------------

 

Company’s knowledge, all material Intellectual Property owned by or licensed to
the Company and its subsidiaries is valid and enforceable and (ix) to the
Company’s knowledge, neither the Company nor any subsidiary is in violation of
any Company License Agreements (as defined below), other than such violations
which, individually or in the aggregate, would not result in a Material Adverse
Effect. The license agreements by which the Company and its subsidiaries have
been licensed Intellectual Property owned by third parties (“Company License
Agreements”) are valid and are in full force and effect and constitute legal,
valid and binding obligations of Company and its subsidiaries, and to the
Company’s knowledge, the other parties thereto.

(z) Other than as set forth in the Registration Statement, General Disclosure
Package and Prospectus, there are no legal or governmental proceedings pending
to which the Company or any of its subsidiaries is a party or of which any
property of the Company or any subsidiary is the subject which, if determined
adversely to the Company or any such subsidiary, individually or in the
aggregate, would have or may reasonably be expected to have a Material Adverse
Effect, or would prevent or impair the consummation of the transactions
contemplated by this Agreement, or which are required to be described in the
Registration Statement, General Disclosure Package or Prospectus; and, to the
best of the Company’s knowledge, no such proceedings are threatened or
contemplated by governmental authorities or others.

(aa) There are no statutes, regulations, documents or contracts of a character
required to be described in the Registration Statement, General Disclosure
Package and Prospectus (or in any document incorporated by reference therein) or
to be filed as an exhibit to the Registration Statement (or to any document
incorporated by reference into the Registration Statement, General Disclosure
Package and Prospectus) which are not described or filed as required.

(bb) Each of the Company and its subsidiaries is insured by insurers of
recognized financial responsibility against such losses and risks (including
risks related to clinical trials and product liability) and in such amounts as
are prudent and customary in the businesses in which it is engaged; neither the
Company nor any of its subsidiaries has been refused any insurance coverage
sought or applied for; and the Company has no reason to believe that it or any
of its subsidiaries will not be able to renew its existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business at a cost that would not
have a Material Adverse Effect.

(cc) There are no relationships or related-party transactions involving the
Company or any of its subsidiaries or any other person required to be described
in the Prospectus which have not been described as required.

(dd) No material labor dispute with the employees of the Company or any of its
subsidiaries exists, or, to the knowledge of the Company, is imminent.  The
Company is not aware of any existing or imminent labor disturbance by the
employees of any of its principal suppliers, manufacturers, customers or
contractors, which, individually or in the aggregate, may reasonably be expected
to result in a Material Adverse Effect.

(ee) Neither the Company nor any of its subsidiaries is (1) in violation of its
certificate of incorporation or bylaws or similar organization documents or (2)
in violation



9

 

--------------------------------------------------------------------------------

 

of any law, ordinance, administrative or governmental rule or regulation
applicable to the Company or any of its subsidiaries, or (3) in violation of any
decree of any court or governmental agency or body having jurisdiction over the
Company or any of its subsidiaries, or (4) in default in the performance of any
obligation, agreement or condition contained in any bond, debenture, note or any
other evidence of indebtedness or in any agreement, indenture, lease or other
instrument to which the Company or any of its subsidiaries is a party or by
which it or any of them may be bound, or to which any of their respective
properties are subject, except, in the case of clauses (2), (3) and (4), where
any such violation or default, individually or in the aggregate, would not have
a Material Adverse Effect.

(ff) The Company and its subsidiaries are not in violation of any statute or any
rule, regulation, decision or order of any governmental agency or body or any
court, domestic or foreign, relating to the use, production, disposal or release
of hazardous or toxic substances or relating to the protection or restoration of
the environment or human exposure to hazardous or toxic substances
(collectively, “environmental laws”), does not own or operate any real property
contaminated with any substance that is subject to any environmental laws, is
not liable for any off-site disposal or contamination pursuant to any
environmental laws, and is not subject to any claim relating to any
environmental laws, which violation, contamination, liability or claim,
individually or in the aggregate, would have a Material Adverse Effect; and the
Company is not aware of any pending investigation which might reasonably be
expected to lead to such a claim.

(gg) All United States federal income tax returns of the Company and its
subsidiaries required by law to be filed have been filed and all taxes shown by
such returns or otherwise assessed, which are due and payable, have been paid,
except assessments against which appeals have been or will be promptly taken and
as to which adequate reserves have been provided. The Company and its
subsidiaries have filed all other tax returns that are required to have been
filed by it pursuant to applicable foreign, state, local or other law, except
insofar as the failure to file such returns, individually or in the aggregate,
would not result in a Material Adverse Effect, and has paid all taxes due
pursuant to such returns or pursuant to any assessment received by the Company
or any of its subsidiaries, except for cases in which the failure to pay such
taxes, individually or in the aggregate, would not result in a Material Adverse
Effect, or, except for such taxes, if any, as are being contested in good faith
and as to which adequate reserves have been provided.  The charges, accruals and
reserves on the books of the Company and its subsidiaries in respect of any
income and corporation tax liability for any years not finally determined are
adequate to meet any assessments or re-assessments for additional income tax for
any years not finally determined.

(hh) Each employee benefit plan, within the meaning of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), that is
maintained, administered or contributed to by the Company or its subsidiaries
for employees or former employees of the Company, its subsidiaries or its
affiliates has been maintained in compliance with its terms and the requirements
of any applicable statutes, orders, rules and regulations, including but not
limited to ERISA and the Internal Revenue Code of 1986, as amended (the “Code”),
except to the extent that failure to so comply, individually or in the
aggregate, would not have a Material Adverse Effect.  No prohibited transaction,
within the meaning of Section 406 of ERISA or Section 4975 of the Code has



10

 

--------------------------------------------------------------------------------

 

occurred with respect to any such plan excluding transactions effected pursuant
to a statutory or administrative exemption.

(ii) The statistical and market and industry-related data included in the
Registration Statement, General Disclosure Package and Prospectus are based on
or derived from sources which the Company believes to be reliable and accurate
or represent the Company’s good faith estimates that are made on the basis of
data derived from such sources, and the Company has obtained the written consent
to the use of such data from sources to the extent required.

(jj) The Company is not and, after giving effect to the offering and sale of the
Stock as contemplated herein and the application of the net proceeds therefrom
as described in the Registration Statement, General Disclosure Package and
Prospectus, will not be an “investment company”, as such term is defined in the
Investment Company Act of 1940, as amended (the “Investment Company Act”). 

(kk) There are no persons with registration rights or other similar rights to
have securities registered pursuant to the Registration Statement or otherwise
registered by the Company under the Securities Act, which rights have not been
duly waived in writing.

(ll) Except as disclosed in the Registration Statement, the General Disclosure
Package and the Prospectus, the Company has not sold, issued or distributed any
shares of Common Stock during the six-month period preceding the date hereof,
including any sales pursuant to Rule 144A, Regulation D or Regulation S under
the Securities Act, other than shares issued pursuant to employee benefit plans,
qualified stock option plans or other employee compensation plans or pursuant to
outstanding options, rights or warrants.

(mm) The Company has not distributed and, prior to the completion of
distribution of the Stock, will not distribute any offering materials in
connection with the offering and sale of the Stock, other than the General
Disclosure Package and the Prospectus; and neither the Company nor any of its
subsidiaries has taken nor will take, directly or indirectly, any action
designed to cause or result in, or which constitutes or might reasonably be
expected to constitute, the stabilization or manipulation of the price of any
security of the Company to facilitate the sale of the Stock. 

(nn) Neither the Company nor any of its subsidiaries, nor, to the knowledge of
the Company, after due inquiry, any director, officer or employee has in the
course of its actions for, or on behalf of, the Company or any of its
subsidiaries: (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity; (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official, “foreign official” as defined in the U.S. Foreign Corrupt
Practices Act of 1977, as amended (collectively, the “FCPA”), from corporate
funds; (iii) violated or is in violation of any provision of the FCPA, U.K.
Bribery Act 2010, as amended, or any other applicable anti-bribery statute or
regulation; or (iv) made any bribe, rebate, payoff, influence payment, kickback
or other unlawful payment to any domestic government official, foreign official
or employee; and the Company and its subsidiaries, and to the knowledge of the
Company, the Company’s controlled affiliates, have conducted their respective
businesses in compliance with the FCPA and U.K. Bribery Act 2010, to the extent
applicable, and all other applicable anti-bribery statutes and regulations, and



11

 

--------------------------------------------------------------------------------

 

have instituted and maintain policies and procedures designed to ensure, and
which are reasonably expected to continue to ensure, continued compliance
therewith

(oo) The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all jurisdictions, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company, threatened.

(pp) Neither the Company nor any of its subsidiaries nor, to the knowledge of
the Company, any director, officer, employee or controlled affiliate of the
Company or any of its subsidiaries is (i) currently the target of any sanctions
administered or enforced by the Office of Foreign Assets Control of the U.S.
Treasury Department, the U.S. Department of State, the United Nations Security
Council, the European Union, or Her Majesty’s Treasury (collectively,
“Sanctions”); or (ii) located, organized or resident in a country that is the
target of Sanctions (including, without limitation, Cuba, Iran, North Korea,
Sudan, and Syria); and the Company will not directly or indirectly use the
proceeds of the offering, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity, for
the purpose of financing the activities of any person, or in any country or
territory, that currently is the target of Sanctions or in any other manner that
will result in a violation by any person (including any person participating in
the transaction whether as an underwriter, advisor, investor or otherwise) of
Sanctions.  The Company and its subsidiaries have not knowingly engaged in for
the past five years, are not now knowingly engaged in, and will not engage in,
any dealings or transactions with any individual or entity, or in any country or
territory, that at the time of the dealing or transaction is or was the subject
or target of Sanctions.

(qq) The Common Stock is an “actively-traded security” exempted from the
requirements of Rule 101 of Regulation M under the Exchange Act by subsection
(c)(1) of such rule.

(rr) Any certificate signed by any officer of the Company delivered to the Agent
or to counsel for the Agent shall be deemed a representation and warranty by the
Company to the Agent as to the matters covered thereby.

(ss) To the Company’s knowledge, there are no affiliations or associations
between any member of FINRA and any of the Company’s officers or directors,
except as set forth in the Prospectus.

(tt) Except as described in the Registration Statement, the General Disclosure
Package and the Prospectus, and except as would not, individually or in the
aggregate, have or reasonably be expected to have a Material Adverse Effect:
(i)  neither the Company nor any of its subsidiaries has received any notice of
adverse filing, warning letter, untitled letter or other correspondence or
notice from the Center for Veterinary Medicine of the U.S. Food and Drug
Administration or the Center for Veterinary Biologics of the U.S. Department of
Agriculture, or any other court or arbitrator or federal, state, local or
foreign



12

 

--------------------------------------------------------------------------------

 

governmental or regulatory authority, alleging or asserting noncompliance with
the Federal Food, Drug and Cosmetic Act (21 U.S.C. § 301 et seq.) (the “FFDCA”),
the Animal Drug User Fee Act (“ADUFA”) or similar law; (ii) the Company and its
subsidiaries are and have been in compliance with applicable health care laws,
including without limitation, the FFDCA, the ADUFA and the federal Anti-Kickback
Statute (42 U.S.C. § 1320a-7b(b)), and the regulations promulgated pursuant to
such laws, and comparable state laws, and all other local, state, federal,
national, supranational and foreign laws, manual provisions, policies and
administrative guidance relating to the regulation of the Company and its
subsidiaries (collectively, “Health Care Laws”); (iii) the Company and its
subsidiaries possess all licenses, certificates, approvals, clearances,
authorizations, permits and supplements or amendments thereto required by any
such Health Care Laws and/or to carry on its businesses as now or proposed to be
conducted (“Authorizations”) and such Authorizations are valid and in full force
and effect and the Company and its subsidiaries are not in violation of any term
of any such Authorizations; (iv)  the Company and its subsidiaries have not
received notice of any ongoing claim, action, suit, proceeding, hearing,
enforcement, investigation, arbitration or other action from any U.S. or
non-U.S. federal, state, local or other governmental or regulatory authority,
governmental or regulatory agency or body, court, arbitrator or self-regulatory
organization (each, a “Governmental Authority”) or third party alleging that any
product operation or activity is in violation of any Health Care Laws or
Authorizations or has any knowledge that any such Governmental Authority or
third party is considering any such claim, litigation, arbitration, action,
suit, investigation or proceeding; (v)  the Company and its subsidiaries have
not received notice that any Governmental Authority has taken, is taking or
intends to take action to limit, suspend, modify or revoke any Authorizations or
has any knowledge that any such Governmental Authority is considering such
action; (vi) the Company and its subsidiaries have filed, obtained, maintained
or submitted all reports, documents, forms, notices, applications, records,
claims, submissions and supplements or amendments as required by any Health Care
Laws or Authorizations and that all such reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments were
complete, correct and not misleading on the date filed (or were corrected or
supplemented by a subsequent submission); and (vii)  the Company and its
subsidiaries have not, either voluntarily or involuntarily, initiated,
conducted, or issued or caused to be initiated, conducted or issued, any recall,
market withdrawal or replacement, safety alert, post-sale warning, “dear doctor”
letter, or other notice or action relating to the alleged lack of safety or
efficacy of any product or any alleged product defect or violation and, to the
Company’s knowledge, no third party has initiated or conducted any such notice
or action.

(uu) To the knowledge of the Company, the material research, studies and tests
conducted by or on behalf of the Company and its subsidiaries have been and, if
still pending, are being conducted with reasonable care and in accordance with
experimental protocols, procedures and controls pursuant to all Health Care Laws
and Authorizations; the descriptions of the results of such research, studies
and tests contained in the Registration Statement, the General Disclosure
Package and the Prospectus are accurate and complete in all material respects
and fairly present in all material respects the data derived from such research,
studies, and tests; except to the extent disclosed in the Registration
Statement, the General Disclosure Package and the Prospectus, the Company is not
aware of any research, studies or tests, the results of which the Company
believes reasonably call into question in any material respect the material
research, study or test results described or referred to in the Registration
Statement, the General Disclosure



13

 

--------------------------------------------------------------------------------

 

Package and the Prospectus when viewed in the context in which such results are
described; and except to the extent disclosed in the Registration Statement, the
General Disclosure Package and the Prospectus, neither the Company nor any of
its subsidiaries has received any notices or correspondence from any
Governmental Authority requiring the termination, suspension or material
modification of any material research, study or test conducted by or on behalf
of the Company or any of its subsidiaries. To the knowledge of the Company,
there have been no adverse episodes or complications resulting from any material
research, study or test conducted by or on behalf of the Company or any of its
subsidiaries, except to the extent disclosed in the Registration Statement, the
General Disclosure Package and the Prospectus.

(vv) Except as disclosed in the Registration Statement, the General Disclosure
Package and the Prospectus, the Company and its subsidiaries (i) do not have any
material lending or other relationship with the Agent or lending affiliate of
the Agent and (ii) do not intend to use any of the proceeds from the sale of the
Stock to repay any outstanding debt owed to any affiliate of the Agent.

(ww) Each financial or operational projection or other “forward-looking
statement” (as defined by Section 27A of the Securities Act or Section 21E of
the Exchange Act) contained in the Registration Statement, the General
Disclosure Package or the Prospectus (i) was so included by the Company in good
faith and with reasonable basis after due consideration by the Company of the
underlying assumptions, estimates and other applicable facts and circumstances
and (ii) is accompanied by meaningful cautionary statements identifying those
factors that could cause actual results to differ materially from those in such
forward-looking statement.  No such statement was made with the knowledge of an
executive officer or director of the Company that is was false or misleading.

Sale and Delivery of Stock. 

(a) Subject to the terms and conditions set forth herein, the Company agrees to
issue and sell through the Agent, as sales agent, and the Agent agrees to use
its reasonable efforts to sell as sales agent for the Company, the Stock.  Sales
of the Stock, if any, through the Agent acting as sales agent will be made by
means of ordinary brokers’ transactions on The NASDAQ Global Market (the
“Exchange”), in negotiated transactions or otherwise at market prices prevailing
at the time of sale, at prices related to prevailing market prices or at
negotiated prices.  Anything to the contrary notwithstanding in this Agreement,
without the Company’s prior written consent, the Agent may not place shares by
any method other than those deemed to be an “at the market offering” as defined
in Rule 415 of the Securities Act, including without limitation sales made
through the Exchange, on any other existing trading market for the Common Stock
or to or through a market maker.  The Agent shall effect any sales of Stock in
accordance with applicable state and federal laws, rules and regulations and the
rules of Exchange.  Nothing contained herein restricts, nor may be deemed to
restrict, the Company from undertaking another offering of its securities
pursuant to a separate registration under the Securities Act (or any exemption
from such registration), or another offering under the Registration Statement,
provided the Company complies with Section 3(a)(xix).

(b) The Stock is to be sold on a daily basis or otherwise as shall be agreed to
by the Company and the Agent on any trading day (other than a day on which the
Exchange is scheduled to close prior to its regular weekday closing time) (each,
a “Trading Day”)  



14

 

--------------------------------------------------------------------------------

 

that the Company has instructed the Agent to make such sales.  On any Trading
Day, the Company may instruct the Agent by telephone (confirmed promptly by
telecopy or email, which confirmation will be promptly acknowledged (including,
without limitation, by telecopy or e-mail) by the Agent) as to the maximum
aggregate offering price or number of shares, as the case may be, of Stock to be
sold by the Agent on such day (in any event not in excess of the aggregate
offering price and number of shares of Stock available for issuance under the
Prospectus and the currently effective Registration Statement) and the minimum
price per share of Stock at which such Stock may be sold.  Subject to the terms
and conditions hereof, the Agent shall use its reasonable efforts to sell all of
the shares of Stock so designated by the Company.

(c) Notwithstanding the foregoing, the Company shall not authorize the issuance
and sale of, and the Agent shall not be obligated to use its reasonable efforts
to sell, any shares of Stock (i) at a price lower than the minimum price
therefor authorized from time to time, or (ii) in a number in excess of the
aggregate offering price or aggregate number of shares of Stock authorized from
time to time to be issued and sold under this Agreement, in each case, by the
Company’s board of directors, or a duly authorized committee thereof, and
notified to the Agent in writing.  In addition, the Company or the Agent may,
upon notice to the other party hereto by telephone (confirmed promptly by
telecopy or email, which confirmation will be promptly acknowledged (including,
without limitation, by telecopy or e-mail) by the Agent or the Company, as the
case may be), suspend the offering of the Stock for any reason and at any time;
provided,  however, that such suspension or termination shall not affect or
impair the parties’ respective obligations with respect to the Stock sold
hereunder or which an investor has agreed to purchase but which has not been
delivered by the Company and paid for by such investor as contemplated hereby,
prior to the giving of such notice.

(d) Under no circumstances shall the aggregate offering price or number, as the
case may be, of shares of Stock sold pursuant to this Agreement exceed the
aggregate offering price or number, as the case may be, of shares of Common
Stock (i) set forth in the preamble paragraph of this Agreement, (ii) available
for issuance under the Prospectus and the then currently effective Registration
Statement, or (iii) authorized from time to time to be issued and sold under
this Agreement by the Company’s board of directors, or a duly authorized
committee thereof, and notified to the Agent in writing. In addition, under no
circumstances shall any shares of Stock be sold at a price lower than the
minimum price therefor authorized from time to time by the Company’s board of
directors, or a duly authorized committee thereof, and notified to the Agent in
writing.

(e) If either party has reason to believe that the exemptive provisions set
forth in Rule 101(c)(1) of Regulation M under the Exchange Act (applicable to
securities with an average daily trading volume of $1,000,000 that are issued by
an issuer whose common equity securities have a public float value of at least
$150,000,000) are not satisfied with respect to the Company or the Stock, it
shall promptly notify the other party and sales of Stock under this Agreement
shall be suspended until that or other exemptive provisions have been satisfied
in the judgment of each party.

(f) The gross sales price of any Stock sold under this Agreement shall be the
market price for shares of the Company’s Common Stock sold by the Agent under
this Agreement on the Exchange at the time of such sale. The compensation
payable to the Agent for sales of Stock shall be equal to 2.75% of the gross
sales price of the Stock for



15

 

--------------------------------------------------------------------------------

 

the amount of Stock sold pursuant to this Agreement.  The remaining proceeds,
after further deduction for any transaction fees, transfer taxes or other
similar fees, taxes or charges imposed by any governmental, regulatory or
self-regulatory organization in respect of such sales, shall constitute the net
proceeds to the Company for such Stock (the “Net Proceeds”). The Agent shall
notify the Company as promptly as practicable if any deduction referenced in the
preceding sentence will be required.

(g) The Agent shall provide written confirmation (which may be by telecopy or
e-mail) to the Company following the close of trading on the Exchange each day
on which Stock is sold under this Agreement setting forth the number of shares
of Stock sold on such day, the gross sales prices of the Stock, the Net Proceeds
to the Company and the compensation payable by the Company to the Agent under
this Agreement with respect to such sales.

(h) Settlement for sales of Stock will occur on the third business day that is
also a Trading Day following the trade date on which such sales are made, unless
another date shall be agreed to by the Company and the Agent (each such day, a
“Delivery Date”). On each Delivery Date, the Stock sold through the Agent for
settlement on such date shall be delivered by the Company to the Agent against
payment of the Net Proceeds from the sale of such Stock. Settlement for all
Stock shall be effected by book-entry delivery of shares of Stock to the Agent’s
account at The Depository Trust Company against payment by the Agent of the Net
Proceeds from the sale of such Stock in same day funds delivered to an account
designated by the Company.  If the Company shall default on its obligation to
deliver Stock on any Delivery Date, the Company shall (i) indemnify and hold the
Agent harmless against any loss, claim or damage arising from or as a result of
such default by the Company, and (ii) pay the Agent any commission to which it
would otherwise be entitled absent such default.  If the Agent breaches this
Agreement by failing to deliver the applicable Net Proceeds on any Delivery Date
for Stock delivered by the Company, the Agent will pay the Company interest
based on the effective overnight federal funds rate until such proceeds,
together with such interest, have been fully paid.

(i) Without the prior written consent of each of the Company and the Agent, no
sales of Stock shall take place, and the Company shall not request the sale of
any Stock that would be sold, and the Agent shall not be obligated to sell,
during any period in which the Company is in possession of material non-public
information.

(j) For the avoidance of doubt, nothing in this Agreement shall be deemed to
prohibit the Agent from purchasing any Stock that is issued and sold by the
Company through the Agent in accordance with the terms and conditions of this
Agreement.  

Further Agreements of the Company and the Agent

 

(a) The Company agrees:

(i) During any period when the delivery of a prospectus is required in
connection with the offering or sale of Stock, to make no further amendment or
any supplement to the Registration Statement, the Prospectus or any Issuer Free
Writing Prospectus, except as provided herein; to advise the Agent of the time
when any



16

 

--------------------------------------------------------------------------------

 

amendment or supplement to the Registration Statement, the Prospectus or any
Issuer Free Writing Prospectus has been filed and to furnish the Agent with
copies thereof; to file promptly all reports and any definitive proxy or
information statements required to be filed by the Company with the Commission
pursuant to Section 13(a), 13(c), 14 or 15(d) of the Exchange Act subsequent to
the date of this Agreement; to advise the Agent, promptly after it receives
notice thereof, of the issuance by the Commission of any stop order or of any
order preventing or suspending the use of the Prospectus or any Issuer Free
Writing Prospectus, of the suspension of the qualification of the Stock for
offering or sale in any jurisdiction, of the initiation or threatening of any
proceeding or examination for any such purpose, of any notice from the
Commission objecting to the use of the form of the Registration Statement or any
post-effective amendment thereto or of any request by the Commission for the
amending or supplementing of the Registration Statement, the Prospectus or any
Issuer Free Writing Prospectus (including, without limitation, any document
incorporated by reference in any of the foregoing) or for additional
information; and, in the event of the issuance of any stop order or of any order
preventing or suspending the use of the Prospectus or any Issuer Free Writing
Prospectus or suspending any such qualification, to use promptly its reasonable
best efforts to obtain its withdrawal.

(ii) During any period when the delivery of a prospectus is required in
connection with the offering or sale of Stock, and if at such time any events
shall have occurred as a result of which the Prospectus as then amended or
supplemented would include an untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading, or,
if for any other reason it shall be necessary to amend or supplement the
Prospectus (including, without limitation, any document incorporated by
reference therein) in order to comply with the Securities Act or the Exchange
Act, as applicable, to notify the Agent and, upon its request, to file such
document and to prepare and furnish without charge to the Agent and to any
dealer in securities as many copies as the Agent may from time to time
reasonably request of an amended or supplemented Prospectus (or incorporated
document, as the case may be) that will correct such statement or omission or
effect such compliance.

(iii) To file promptly with the Commission any amendment or supplement to the
Registration Statement or the Prospectus that may, in the reasonable judgment of
the Company or the Agent, be required by the Securities Act or requested by the
Commission. 

(iv) To deliver promptly to the Agent and to counsel for the Agent a signed copy
of each amendment to the Registration Statement filed with the Commission,
including all consents and exhibits filed therewith.  To deliver promptly to the
Agent such number of the following documents as the Agent shall reasonably
request:  (A) conformed copies of the Registration Statement as originally filed
with the Commission and each amendment thereto (in each case excluding exhibits
other than this Agreement and the computation of per share earnings), (B) the
Prospectus and any amended or supplemented Prospectus, (C) each Issuer Free
Writing Prospectus, and (D) any document incorporated by reference in the
Prospectus. 

(v) To pay the applicable Commission filing fees relating to the Stock within
the time required by Rule 456(b)(1) without regard to the proviso therein and
otherwise in accordance with Rules 456(b) and 457(r) under the Act. 



17

 

--------------------------------------------------------------------------------

 

(vi) Prior to filing with the Commission any amendment or supplement to the
Registration Statement, the Prospectus or any Issuer Free Writing Prospectus, to
furnish a copy thereof to the Agent and counsel for the Agent and obtain the
consent of the Agent (which consent may not be unreasonably withheld, delayed or
conditioned) to the filing; provided that the provisions of this paragraph shall
not apply to any prospectus, prospectus supplement or issuer free writing
prospectus relating to an offering of securities other than the Stock.   

(vii) Not to make any offer relating to the Stock that would constitute an
Issuer Free Writing Prospectus without the prior written consent of Agent.

(viii) To comply with all applicable requirements of Rule 433 under the
Securities Act with respect to any Issuer Free Writing Prospectus.  During any
period when the delivery of a prospectus is required in connection with the
offering or sale of Stock, if at any time after the date hereof any events shall
have occurred as a result of which any Issuer Free Writing Prospectus, as then
amended or supplemented, would conflict with the information in the Registration
Statement, the Prospectus or would include an untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, or, if for any other reason it shall be necessary to amend
or supplement any Issuer Free Writing Prospectus in order to comply with the
Securities Act, to notify the Agent and, upon its request, to file such document
and to prepare and furnish without charge to the Agent as many copies as the
Agent may from time to time reasonably request of an amended or supplemented
Issuer Free Writing Prospectus that will correct such conflict, statement or
omission or effect such compliance. 

(ix) As soon as practicable after each Effective Date (it being understood that
the Company shall have until at least 405 days or, if the fourth quarter
following the fiscal quarter that includes the Effective Date is the last fiscal
quarter of the Company’s fiscal year, 440 days after the end of the Company’s
current fiscal quarter), to make generally available to the Company’s security
holders and to deliver to the Agent an earnings statement of the Company and its
subsidiaries (which need not be audited) complying with Section 11(a) of the
Securities Act and the rules and regulations thereunder (including, at the
option of the Company, Rule 158).

(x) Promptly from time to time to take such action as the Agent may reasonably
request to qualify the Stock for offering and sale under the securities or Blue
Sky laws of Canada and such other jurisdictions as the Agent may reasonably
request and to comply with such laws so as to permit the continuance of sales
and dealings therein in such jurisdictions for as long as may be necessary to
complete the sale of the Stock; provided that in connection therewith the
Company shall not be required to (i) qualify as a foreign corporation in any
jurisdiction in which it would not otherwise be required to so qualify, (ii)
file a general consent to service of process in any such jurisdiction, or (iii)
subject itself to taxation in any jurisdiction in which it would not otherwise
be subject.

(xi) At each Applicable Time, each Delivery Date, each Registration Statement
Amendment Date (as defined below) and each date on which the Company shall file
an Annual Report on Form 10-K or Quarterly Report on Form 10-Q, including any
date on which an amendment to any such document is filed (each such date, a
“Company



18

 

--------------------------------------------------------------------------------

 

Periodic Report Date”), the Company shall be deemed to have affirmed each
representation, warranty, covenant and other agreement contained in this
Agreement.

(xii) The Company will cooperate on a timely basis with any reasonable due
diligence review conducted by the Agent or its counsel from time to time in
connection with the transactions contemplated hereby, including, without
limitation, and upon reasonable notice, providing information and making
available documents and appropriate corporate officers, during regular business
hours and at the Company’s principal offices, as the Agent may reasonably
request.

(xiii) Upon commencement of the offering of Stock under this Agreement and
promptly after each (A) date the Registration Statement or the Prospectus shall
be amended or supplemented (other than (1) by an amendment or supplement
providing solely for the determination of the terms of the Stock, (2) in
connection with the filing of any report or other document under Section 13, 14
or 15(d) of the Exchange Act, (3) in connection with the filing of a prospectus
supplement providing the information set forth in Section 3(a)(xviii), or (4) by
a prospectus supplement relating to the offering of other securities (including,
without limitation, other shares of Common Stock) (each such date, a
“Registration Statement Amendment Date”), and (B) Company Periodic Report Date,
the Company will furnish or cause to be furnished forthwith to the Agent a
certificate dated the date of effectiveness of such amendment or the date of
filing with the Commission of such supplement or other document, as the case may
be, in a form reasonably satisfactory to the Agent to the effect that the
statements contained in the certificate referred to in Section 5(i) of this
Agreement which was last furnished to the Agent are true and correct at the time
of such amendment, supplement or filing, as the case may be, as though made at
and as of such time (except that such statements shall be deemed to relate to
the Registration Statement, the Prospectus and the General Disclosure Package as
amended and supplemented to such time) or, in lieu of such certificate, a
certificate of the same tenor as the certificate referred to in Section 5(i),
but modified as necessary to relate to the Registration Statement, the
Prospectus and the General Disclosure Package as amended and supplemented to the
time of delivery of such certificate. As used in this paragraph, to the extent
there shall be an Applicable Time on or following the date referred to in clause
(A) or (B) above, “promptly” shall be deemed to be on or prior to the next
succeeding Applicable Time.  Notwithstanding the forgoing, the Company shall not
be required to deliver any such certificate if it has notified the Agent that it
does not then presently intend to make sales of shares of Stock under this
Agreement; provided, however, that such a certificate shall be required to be
delivered to the Agent prior to any subsequent sales of shares of Stock under
this Agreement.

(xiv) Upon commencement of the offering of Stock under this Agreement, and
promptly after each (A) Registration Statement Amendment Date and (B) Company
Periodic Report Date, the Company will furnish or cause to be furnished to the
Agent and to counsel to the Agent the written opinion and letter of counsel to
the Company, dated the date of effectiveness of such amendment or the date of
filing with the Commission of such supplement or other document, as the case may
be, in a form and substance reasonably satisfactory to the Agent and its
counsel, of the same tenor as the opinions and letters referred to in Section
5(d) of this Agreement, but modified as necessary to relate to the Registration
Statement, the Prospectus and the General Disclosure Package as amended and
supplemented to the time of delivery of such opinion and  letter or, in lieu of
such



19

 

--------------------------------------------------------------------------------

 

opinion and letter, counsel last furnishing such letter to the Agent shall
furnish the Agent with a letter substantially to the effect that the Agent may
rely on such last opinion and letter to the same extent as though each were
dated the date of such letter authorizing reliance (except that statements in
such last letter shall be deemed to relate to the Registration Statement, the
Prospectus and the General Disclosure Package as amended and supplemented to the
time of delivery of such letter authorizing reliance). As used in this
paragraph, to the extent there shall be an Applicable Time on or following the
date referred to in clause (A) or (B) above, “promptly” shall be deemed to be on
or prior to the next succeeding Applicable Time.  In addition, upon commencement
of the offering of Stock under the Agreement and promptly after each Company
Periodic Report Date on which the Company files its Annual Report on 10-K (or,
if the Company has notified the Agent that it does not then presently intend to
make sales of shares of Stock under this Agreement, then the next date on which
written opinions are delivered under this Agreement), the Company will furnish
or cause to be furnished to the Agent and to counsel to the Agent the written
opinion and letter of intellectual property counsel to the Company, dated the
date of filing with the Commission of such document, in a form and substance
reasonably satisfactory to the Agent and its counsel, of the same tenor as the
opinions and letters referred to in Sections 5(e) of this Agreement, but
modified as necessary to relate to the Registration Statement, the Prospectus
and the General Disclosure Package as amended and supplemented to the time of
delivery of such opinion and  letter.  In addition, upon commencement of the
offering of Stock under the Agreement and promptly after each Company Periodic
Report Date on which the Company files its Annual Report on 10-K (or, if the
Company has notified the Agent that it does not then presently intend to make
sales of shares of Stock under this Agreement, then the next date on which
written opinions are delivered under this Agreement), the Company will furnish
or cause to be furnished to the Agent and to counsel to the Agent the written
opinion of the General Counsel of the Company, dated the date of filing with the
Commission of such document, in a form and substance reasonably satisfactory to
the Agent and its counsel, of the same tenor as the opinions referred to in
Section 5(f) of this Agreement, but modified as necessary to relate to the
Registration Statement, the Prospectus and the General Disclosure Package as
amended and supplemented to the time of delivery of such opinion.
Notwithstanding the forgoing, the Company shall not be required to deliver any
such opinions or letters of counsel to the Company if it has notified the Agent
that it does not then presently intend to make sales of shares of Stock under
this Agreement; provided, however, that such opinions or letters shall then be
required to be delivered to the Agent prior to any subsequent sales of shares of
Stock under this Agreement.

(xv) Upon commencement of the offering of Stock under this Agreement, and
promptly after each (A) Registration Statement Amendment Date, and (B) Company
Periodic Report Date, the Company will cause PricewaterhouseCoopers LLP, or
other independent accountants reasonably satisfactory to the Agent, to furnish
to the Agent a letter, dated the date of effectiveness of such amendment or the
date of filing of such supplement or other document with the Commission, as the
case may be, in form reasonably satisfactory to the Agent and its counsel, of
the same tenor as the letter referred to in Section 5(h) hereof, but modified as
necessary to relate to the Registration Statement, the Prospectus and the
General Disclosure Package, as amended and supplemented to the date of such
letter. As used in this paragraph, to the extent there shall be an Applicable
Time on or following the date referred to in clause (A) or (B) above, “promptly”
shall be deemed to be on or prior to the next succeeding Applicable
Time.  Notwithstanding the



20

 

--------------------------------------------------------------------------------

 

forgoing, the Company shall not be required to deliver any such letter if it has
notified the Agent that it does not then presently intend to make sales of
shares of Stock under this Agreement; provided, however, that such a letter
shall then be required to be delivered to the Agent prior to any subsequent
sales of shares of Stock under this Agreement covering the period that would
most recently have been required but for such notice. 

(xvi) The Company consents to the Agent trading in the Company’s Common Stock
for the Agent’s own account and for the account of their clients at the same
time as sales of Stock occur pursuant to this Agreement.

(xvii) If to the knowledge of the Company, all filings required by Rule 424 and
Rule 433 under the Securities Act in connection with this offering shall not
have been made or the representation in Section 1(a) shall not be true and
correct on the applicable Delivery Date, the Company will offer to any person
who has agreed to purchase Stock from the Company as the result of an offer to
purchase solicited by the Agent the right to refuse to purchase and pay for such
Stock.

(xviii) The Company will disclose in its Annual Reports on Form 10-K and
Quarterly Reports on Form 10-Q, as applicable, the approximate number of shares
of Stock sold through the Agent under this Agreement, the Net Proceeds to the
Company and the compensation paid by the Company with respect to sales of Stock
pursuant to this Agreement during the relevant quarter.

(xix) During the time any instruction to sell Stock pursuant to Section 2(b)
hereof is in effect, the Company will not, without (A) giving the Agent at least
three business days’ prior written notice specifying the nature of the proposed
sale and the date of such proposed sale, and (B) the Agent suspending activity
under this program for such period of time as requested by the Company or as
deemed appropriate by the Agent in light of the proposed sale, pledge or
disposition, as the case may be, directly or indirectly, (1) offer for sale,
sell, pledge or otherwise dispose of (or enter into any transaction or device
that is designed to, or could be expected to, result in the disposition by any
person at any time in the future of) any shares of Common Stock or securities
convertible into or exercisable or exchangeable for Common Stock (other than the
Stock and shares issued pursuant to employee benefit plans, stock option plans
or other employee compensation plans existing on the date hereof, pursuant to
currently outstanding options, warrants or rights not issued under one of those
plans or the issuance of Common Stock upon exercise of equity incentive awards
approved by the board of directors of the Company or the compensation committee
thereof), or sell or grant options, rights or warrants with respect to any
shares of Common Stock or securities convertible into or exchangeable for Common
Stock (other than the grant of options pursuant to option plans existing on the
date hereof or equity incentive awards approved by the board of directors of the
Company or the compensation committee thereof), (2) enter into any swap or other
derivatives transaction that transfers to another, in whole or in part, any of
the economic benefits or risks of ownership of such shares of Common Stock,
whether any such transaction described in clause (1) or (2) above is to be
settled by delivery of Common Stock or other securities, in cash or otherwise,
(3) file or cause to be filed a registration statement, including any
amendments, with respect to the registration of any shares of Common Stock or
securities convertible, exercisable or exchangeable into Common Stock or any
other securities of the Company (other than a shelf registration statement under
Rule 415 under the Securities Act, any registration statement that registers
securities held by stockholders to permit the



21

 

--------------------------------------------------------------------------------

 

resale of such securities, any registration statement on Form S-8 or
post-effective amendment to the Registration Statement), or (4) publicly
disclose the intention to do any of the foregoing.  The foregoing sentence shall
not apply to the Stock to be offered and sold through the Agent pursuant to this
Agreement or issued in compliance with this Section 3(a)(xix).  Notwithstanding
the foregoing provisions, the Company shall not be required to provide written
notice to the Agent in connection with the issuance of securities in connection
with an acquisition, merger or sale or purchase of assets or the issuance or
sale of Common Stock, or securities convertible into or exercisable for Common
Stock, offered and sold in a privately negotiated transaction to vendors,
customers, strategic partners, potential strategic partners or other third
parties that is conducted in a manner so as not to be integrated with the
offering of Common Stock hereby.

(xx) The Company will apply the Net Proceeds from the sale of the Stock being
sold by the Company substantially in accordance with the description as set
forth in the Prospectus and the General Disclosure Package under the caption
“Use of Proceeds.”

(xxi) The Company and its controlled affiliates will not take, directly or
indirectly, any action designed to or that has constituted or that reasonably
would be expected to cause or result in the stabilization or manipulation of the
price of any security of the Company in connection with the offering of the
Stock

(xxii) The Company will promptly notify the Agent if the Company ceases to be an
Emerging Growth Company at any time prior to the time when a prospectus relating
to the offering or sale of the Stock or any other securities relating thereto is
not required by the Securities Act to be delivered (whether physically or
through compliance with Rule 172 under the Securities Act or any similar rule).

(xxiii) The Company will do and perform all things required or necessary to be
done and performed under this Agreement by it prior to each Delivery Date, and
to satisfy all conditions precedent to the Agent’s obligations hereunder.

(k) The Agent agrees that it shall not include any “issuer information” (as
defined in Rule 433 under the Securities Act) in any “free writing prospectus”
(as defined in Rule 405 under the Securities Act) used or referred to by the
Agent in connection with the offering or sale of the Stock without the prior
consent of the Company (any such issuer information with respect to whose use
the Company has given its consent, “Permitted Issuer Information”); provided
that (i) no such consent shall be required with respect to any such issuer
information contained in any document filed by the Company with the Commission
prior to the use of such free writing prospectus, and (ii) “issuer information,”
as used in this Section 3(b), shall not be deemed to include information
prepared by or on behalf of the Agent on the basis of or derived from issuer
information.

Expenses.

(a) The Company agrees, whether or not the transactions contemplated by this
Agreement are consummated or this Agreement is terminated, to pay all costs,
expenses, fees and taxes incident to and in connection with (i) the
authorization, issuance, sale and delivery of the Stock and any stamp duties or
other taxes payable in that connection; (ii) the preparation, printing and
filing under the Securities Act of the Registration Statement (including any
exhibits thereto), the Prospectus, any Issuer Free Writing Prospectus and any
amendment or supplement thereto;



22

 

--------------------------------------------------------------------------------

 

(iii) the distribution of the Registration Statement (including any exhibits
thereto), the Prospectus, any Issuer Free Writing Prospectus and any amendment
or supplement thereto, or any document incorporated by reference therein, all as
provided in this Agreement; (iv) the production and distribution of this
Agreement, and any other related documents in connection with the offering,
purchase, sale and delivery of the Stock; (v) any required review by the FINRA
of the terms of sale of the Stock (including related fees and expenses of
counsel to the Agent in an amount that is not greater than $10,000); (vi) the
listing of the Stock on The NASDAQ Global Market and/or any other exchange;
(vii) the qualification of the Stock under the securities laws of the several
jurisdictions as provided in Section 3(a)(x) and the preparation, printing and
distribution of a Blue Sky Memorandum (including related fees and expenses of
counsel to the Agent in an amount that is not greater than $5,000); (viii) the
preparation, printing and distribution of one or more versions of the Prospectus
for distribution in Canada, often in the form of a Canadian “wrapper” (including
related fees and expenses of Canadian counsel to the Agent); (ix) the reasonable
fees and disbursements of the Company’s counsel and of the Company’s
accountants; and (x) all other costs and expenses incident to the performance of
the obligations of the Company under this Agreement; provided that, except as
provided in Section 4(b) and Section 6, the Agent shall pay its own costs and
expenses, including the costs and expenses of their counsel, any transfer taxes
on the Stock which they may sell and the expenses of advertising any offering of
the Stock made by the Agent.

(b) If this Agreement is terminated by the Company prior to the date that is 18
months after the date of this Agreement in accordance with the provisions of
Section 7 hereof and shares of Stock with an aggregate offering price of $26
million have not been offered and sold under this Agreement, the Company shall
reimburse the Agent for its accountable, bona fide out-of-pocket expenses,
including the reasonable fees and disbursements of a single counsel for the
Agent, actually incurred by it in connection with this Agreement and the
transactions contemplated hereby; provided that, such reimbursement shall not
exceed $50,000 in the aggregate (inclusive of the reimbursement pursuant to
Section 4(a)(v) and 4(a)(vii)).

Conditions of Agent’s Obligations

. The obligations of the Agent hereunder are subject to the accuracy, when made
and on the date of this Agreement, each Registration Statement Amendment Date,
each Company Periodic Report Date, each Applicable Time and each Delivery Date,
of the representations and warranties of the Company contained herein, to the
performance by the Company of its obligations hereunder, and to each of the
following additional terms and conditions:

(a) The Prospectus Supplement shall have been timely filed with the Commission
pursuant to Rule 424(b) under the Securities Act on or prior to the date hereof
(or on or prior to any Applicable Time as applicable) and the Company shall have
complied with all other requirements applicable to the Prospectus or any
supplement thereto under Rule 424(b) (without giving effect to Rule
424(b)(8)).  The Company shall have complied with all filing requirements
applicable to any Issuer Free Writing Prospectus used or referred to after the
date hereof.  No stop order suspending the effectiveness of the Registration
Statement or preventing or suspending the use of the Prospectus or any Issuer
Free Writing Prospectus shall have been issued and no proceeding or examination
for such purpose shall have been initiated or threatened by the Commission; and
any request of the Commission for inclusion of additional information in the
Registration Statement or the Prospectus or otherwise shall have been complied
with; and the Commission shall not have notified the Company of any objection to
the use of the form of the Registration Statement or any post-effective
amendment thereto.



23

 

--------------------------------------------------------------------------------

 

(b) The Agent shall not have discovered and disclosed to the Company that the
Registration Statement, the Prospectus or the General Disclosure Package, or any
amendment or supplement thereto, contains an untrue statement of a fact which,
in the opinion of Covington & Burling LLP, counsel for the Agent, is material or
omits to state a fact which, in the opinion of such counsel, is material and is
required to be stated therein or is necessary to make the statements therein not
misleading. 

(c) All corporate proceedings and other legal matters incident to the
authorization, form and validity of this Agreement, the Stock, the Registration
Statement, the Prospectus and any Issuer Free Writing Prospectus, and all other
legal matters relating to this Agreement and the transactions contemplated
hereby shall be reasonably satisfactory in all material respects to counsel for
the Agent, and the Company  shall have furnished to such counsel all documents
and information that they may reasonably request to enable them to pass upon
such matters.

(d) Latham & Watkins LLP shall have furnished to the Agent its written opinion
and negative assurance letter, as counsel to the Company, addressed to the Agent
and delivered and dated on each date specified in Section 3(a)(xiv) hereof, in
form and substance reasonably satisfactory to the Agent and as previously agreed
upon by counsel for the Agent and Latham & Watkins LLP.

(e) Hoxie & Associates LLC shall have furnished to the Agent its written opinion
and negative assurance letter, as intellectual property counsel to the Company,
addressed to the Agent and delivered and dated on each date specified in Section
3(a)(xiv) hereof, in form and substance reasonably satisfactory to the Agent and
as previously agreed upon by counsel for the Agent and Hoxie & Associates LLC.

(f) The General Counsel of the Company shall have furnished to the Agent its
written opinion, as general counsel of the Company, addressed to the Agent and
delivered and dated on each date specified in Section 3(a)(xiv) hereof, in form
and substance reasonably satisfactory to the Agent and as previously agreed upon
by counsel for the Agent and the General Counsel of the Company.

(g) The Agent shall have received from Covington & Burling LLP, counsel for the
Agent, such opinion or opinions, and delivered and dated on each date specified
in Section 3(a)(xiv) hereof, with respect to the issuance and sale of the Stock,
the Registration Statement, the Prospectus and the General Disclosure Package
and other related matters as the Agent may reasonably require, and the Company
shall have furnished to such counsel such documents as they reasonably request
for the purpose of enabling them to pass upon such matters.

(h) At the dates specified in Section 3(a)(xv) hereof, the Agent shall have
received from PricewaterhouseCoopers LLP a letter, in form and substance
reasonably satisfactory to the Agent, addressed to the Agent and dated the date
of delivery thereof (i) confirming that they are independent public accountants
within the meaning of the Securities Act, and (ii) stating, as of the date of
the date of delivery thereof (or, with respect to matters involving changes or
developments since the respective dates as of which specified financial
information is given in the Prospectus and the General Disclosure Package, as of
a date not more than three business days prior to the date of delivery thereof),
the conclusions and findings of such firm with respect to the financial
information and



24

 

--------------------------------------------------------------------------------

 

other matters ordinarily covered by accountants’ “comfort letters” in connection
with registered public offerings.

(i) On each date specified in Section 3(a)(xiii), the Company shall have
furnished to the Agent a certificate, dated such date, of its Chief Executive
Officer and its Chief Financial Officer as to such matters as the Agent may
reasonably request, including, without limitation, a statement:

(A) That the representations and warranties of the Company in Section 1 are true
and correct on and as of the applicable date specified in Section 3(a)(xiii),
and the Company has complied in all material respects with all its agreements
contained herein and satisfied all the conditions on its part to be performed or
satisfied hereunder at or prior to such applicable date;

(B) That no stop order suspending the effectiveness of the Registration
Statement has been issued; and no proceedings or examination for that purpose
have been instituted or, to the knowledge of such officers, threatened and the
Commission has not notified the Company of any objection to the use of the form
of the Registration Statement or any post-effective amendment thereto;

(C) That they have examined the Registration Statement, the Prospectus and the
General Disclosure Package, and, in their opinion, (1) (x) the Registration
Statement, as of the most recent Effective Date, (y) the Prospectus, as of its
date and on the applicable date specified in Section 3(a)(xiii), and (z) the
General Disclosure Package, as of each Applicable Time and as of the applicable
date specified in Section 3(a)(xiii), did not and do not contain any untrue
statement of a material fact and did not and do not omit to state a material
fact required to be stated therein or necessary to make the statements therein
(except in the case of the Registration Statement, in the light of the
circumstances under which they were made) not misleading, and (2) no event has
occurred that should have been set forth in a supplement or amendment to the
Registration Statement, the Prospectus or any Issuer Free Writing Prospectus
that has not been so set forth; and

(D) To the effect of Sections 5(j) and (k) (provided that no representation with
respect to the judgment of the Agent need be made).

(j) Except as described in the Prospectus and the General Disclosure Package,
(i) neither the Company nor any of its subsidiaries shall have sustained, since
the date of the latest audited financial statements included or incorporated by
reference in the Prospectus and the General Disclosure Package, any loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, or (ii) since such date there shall not
have been any change in the capital stock (other than for subsequent issuances,
if any, pursuant to equity or employee benefit plans, which are described or
referred to in the Registration Statement, the General Disclosure Package and
the Prospectus, or upon the exercise of outstanding options or warrants, which
are described or referred to in the Registration Statement, the General
Disclosure Package and the Prospectus) or long-term debt of the Company or any
of its subsidiaries or any change, or any development involving a prospective
change, in or affecting the condition (financial or otherwise), results of
operations, stockholders’ equity, properties, management, business



25

 

--------------------------------------------------------------------------------

 

or prospects of the Company and its subsidiaries taken as a whole, the effect of
which, in any such case described in clause (i) or (ii), is, individually or in
the aggregate, in the judgment of the Agent, so material and adverse as to make
it impracticable or inadvisable to proceed with the offering or sale of the
Stock on the terms and in the manner contemplated in the Prospectus.

(k) Subsequent to the execution and delivery of this Agreement there shall not
have occurred any of the following:  (i) (A) trading in securities generally on
any securities exchange that has registered with the Commission under Section 6
of the Exchange Act (including the New York Stock Exchange, The NASDAQ Global
Select Market, The NASDAQ Global Market or The NASDAQ Capital Market), or (B)
trading in any securities of the Company on any exchange or in the
over-the-counter market, shall have been suspended or materially limited or the
settlement of such trading generally shall have been materially disrupted or
minimum prices shall have been established on any such exchange or such market
by the Commission, by such exchange or by any other regulatory body or
governmental authority having jurisdiction, (ii) a general moratorium on
commercial banking activities shall have been declared by federal or state
authorities, (iii) the United States shall have become engaged in hostilities,
there shall have been an escalation in hostilities involving the United States
or there shall have been a declaration of a national emergency or war by the
United States, or (iv) there shall have occurred such a material adverse change
in general economic, political or financial conditions, including, without
limitation, as a result of terrorist activities after the date hereof (or the
effect of international conditions on the financial markets in the United States
shall be such) or any other calamity or crisis either within or outside the
United States, as to make it, in the reasonable judgment of the Agent,
impracticable or inadvisable to proceed with the offering or sale of the Stock
being delivered on such Delivery Date on the terms and in the manner
contemplated in the Prospectus.

(l) The Company shall have (i) submitted a listing of additional shares
notification form to The NASDAQ Stock Market LLC (“NASDAQ”) with respect to the
Stock, and (ii) received a confirmation from NASDAQ that its review has been
completed, and NASDAQ shall not have disapproved of the listing of the Stock on
The NASDAQ Global Market.

(m) On or prior to each Delivery Date, the Company shall have furnished to the
Agent such further certificates and documents as the Agent may reasonably
request.

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Agent.

6. Indemnification and Contribution.

(a) The Company hereby agrees to indemnify and hold harmless the Agent, its
affiliates, directors, officers and employees and each person, if any, who
controls the Agent within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, from and against any loss, claim, damage or
liability, joint or several, or any action in respect thereof, to which the
Agent or that affiliate, director, officer, employee or controlling person may
become subject, under the Securities Act or otherwise, insofar as such loss,
claim, damage, liability or action arises out of, or is based upon, (i) any
untrue



26

 

--------------------------------------------------------------------------------

 

statement or alleged untrue statement of a material fact contained in (A) the
Registration Statement, the Prospectus or in any amendment or supplement
thereto, (B) any Issuer Free Writing Prospectus or in any amendment or
supplement thereto, or (C) any Permitted Issuer Information used or referred to
in any “free writing prospectus” (as defined in Rule 405 under the Securities
Act) used or referred to by the Agent, or (ii) the omission or alleged omission
to state in the Registration Statement, the Prospectus, any Issuer Free Writing
Prospectus or in any amendment or supplement thereto or in any Permitted Issuer
Information, any material fact required to be stated therein or necessary to
make the statements therein (except in the case of the Registration Statement,
in the light of the circumstances under which they were made) not misleading,
and shall reimburse the Agent and each such affiliate, director, officer,
employee or controlling person promptly upon demand for any legal or other
expenses reasonably incurred by the Agent or that affiliate, director, officer,
employee or controlling person in connection with investigating or defending or
preparing to defend against any such loss, claim, damage, liability or action as
such expenses are incurred; provided,  however, that the Company shall not be
liable in any such case to the extent that any such loss, claim, damage,
liability or action arises out of, or is based upon, any untrue statement or
alleged untrue statement or omission or alleged omission made in the
Registration Statement, the Prospectus, any Issuer Free Writing Prospectus or in
any such amendment or supplement thereto or in any Permitted Issuer Information,
in reliance upon and in conformity with written information concerning the Agent
furnished to the Company by the Agent specifically for inclusion therein, which
information consists solely of the information specified in Section 6(e).  The
foregoing indemnity agreement is in addition to any liability which the Company
may otherwise have to the Agent or to any affiliate, director, officer, employee
or controlling person of the Agent.

(b) The Agent shall indemnify and hold harmless the Company, its directors,
officers and employees, and each person, if any, who controls the Company within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act, from and against any loss, claim, damage or liability, joint or several, or
any action in respect thereof, to which the Company or any such director,
officer, employee or controlling person may become subject, under the Securities
Act or otherwise, insofar as such loss, claim, damage, liability or action
arises out of, or is based upon, (i) any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement, the
Prospectus, any Issuer Free Writing Prospectus or in any amendment or supplement
thereto, or (ii) the omission or alleged omission to state in the Registration
Statement, the Prospectus, any Issuer Free Writing Prospectus or in any
amendment or supplement thereto, any material fact required to be stated therein
or necessary to make the statements therein (except in the case of the
Registration Statement, in the light of the circumstances under which they were
made) not misleading, but in each case only to the extent that the untrue
statement or alleged untrue statement or omission or alleged omission was made
in reliance upon and in conformity with written information concerning the Agent
furnished to the Company by the Agent specifically for inclusion therein, which
information is limited to the information set forth in Section 6(e).  The Agent
shall reimburse the Company and each such director, officer, employee or
controlling person promptly upon demand for any legal or other expenses
reasonably incurred by the Company or that director, officer, employee or
controlling person in connection with investigating or defending or preparing to
defend against any such loss, claim, damage, liability or action as such
expenses are incurred.  The foregoing indemnity agreement is in addition to any
liability that the Agent may otherwise



27

 

--------------------------------------------------------------------------------

 

have to the Company, or any such director, officer, employee or controlling
person of the Company.

(c) Promptly after receipt by an indemnified party under this Section 6 of
notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under this Section 6, notify the indemnifying party in writing of the
claim or the commencement of that action; provided, however, that the failure to
notify the indemnifying party shall not relieve it from any liability which it
may have under this Section 6 except to the extent it has been materially
prejudiced (through the forfeiture of substantive rights and defenses) by such
failure and, provided,  further, that the failure to notify the indemnifying
party shall not relieve it from any liability which it may have to an
indemnified party otherwise than under this Section 6.  If any such claim or
action shall be brought against an indemnified party, and it shall notify the
indemnifying party thereof, the indemnifying party shall be entitled to
participate therein and, to the extent that it wishes, jointly with any other
similarly notified indemnifying party, to assume the defense thereof with
counsel reasonably satisfactory to the indemnified party.  After notice from the
indemnifying party to the indemnified party of its election to assume the
defense of such claim or action, the indemnifying party shall not be liable to
the indemnified party under this Section 6 for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, that
the indemnified party shall have the right to employ counsel to represent
jointly the indemnified party and those other indemnified parties and their
respective directors, officers, employees and controlling persons who may be
subject to liability arising out of any claim in respect of which indemnity may
be sought under this Section 6 if (i) the indemnified party and the indemnifying
party shall have so mutually agreed; (ii) the indemnifying party has failed
within a reasonable time to retain counsel reasonably satisfactory to the
indemnified party; (iii) the indemnified party and its directors, officers,
employees and controlling persons shall have reasonably concluded that there may
be legal defenses available to them that are different from or in addition to
those available to the indemnifying party; or (iv) the named parties in any such
proceeding (including any impleaded parties) include both the indemnified
parties or their respective directors, officers, employees or controlling
persons, on the one hand, and the indemnifying party, on the other hand, and
representation of both sets of parties by the same counsel would be
inappropriate due to actual or potential differing interests between them, and
in any such event the fees and expenses of such separate counsel shall be paid
by the indemnifying party.  No indemnifying party shall (x) without the prior
written consent of the indemnified parties (which consent shall not be
unreasonably withheld), settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding and does not include a
statement as to, or an admission of fault, culpability or a failure to act by or
on behalf of any indemnified party, or (y) be liable for any settlement of any
such action effected without its written consent (which consent shall not be
unreasonably withheld), but if settled with the consent of the indemnifying
party or if there be a final judgment for the plaintiff in any such action, the
indemnifying party agrees to indemnify and hold harmless any indemnified party
from and against any loss or



28

 

--------------------------------------------------------------------------------

 

liability by reason of such settlement or judgment.  Notwithstanding the
foregoing sentence, if at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for fees and expenses of
counsel as contemplated by Sections 6(a) or 6(b) hereof, the indemnifying party
agrees that it shall be liable for any settlement of any proceeding effected
without its written consent if (i) such settlement is entered into more than 30
days after receipt by such indemnifying party of the aforesaid request and (ii)
such indemnifying party shall not have reimbursed the indemnified party in
accordance with such request or disputed in good faith the indemnified party’s
entitlement to such reimbursement prior to the date of such settlement.

(d) If the indemnification provided for in this Section 6 shall for any reason
be unavailable to or insufficient to hold harmless an indemnified party under
Section 6(a) or 6(b) in respect of any loss, claim, damage or liability, or any
action in respect thereof, referred to therein, then each indemnifying party
shall, in lieu of indemnifying such indemnified party, contribute to the amount
paid or payable by such indemnified party as a result of such loss, claim,
damage or liability, or action in respect thereof, (i) in such proportion as
shall be appropriate to reflect the relative benefits received by the Company,
on the one hand, and the Agent on the other, from the offering of the Stock or
(ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Company, on the one hand, and the Agent, on the other, with respect to the
statements or omissions that resulted in such loss, claim, damage or liability,
or action in respect thereof, as well as any other relevant equitable
considerations.  The relative benefits received by the Company, on the one hand,
and the Agent, on the other, with respect to such offering shall be deemed to be
in the same proportion as the total Net Proceeds from the offering of the Stock
sold under this Agreement (before deducting expenses) received by the Company,
on the one hand, and the total commissions received by the Agent under this
Agreement, on the other hand.  The relative fault of the Company, on the one
hand, and the Agent, on the other, shall be determined by reference to whether
the untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the Company
or the Agent, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such statement or
omission.  The Company and the Agent agree that it would not be just and
equitable if contribution pursuant to this Section 6(d) were to be determined by
pro rata allocation or by any other method of allocation that does not take into
account the equitable considerations referred to herein.  The amount paid or
payable by an indemnified party as a result of the loss, claim, damage or
liability, or action in respect thereof, referred to above in this Section 6(d)
shall be deemed to include, for purposes of this Section 6(d), any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim.  Notwithstanding the
provisions of this Section 6(d), the Agent shall not be required to contribute
any amount in excess of commissions received by it under this Agreement.  No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation. 

(e) The Agent confirms and the Company acknowledges and agrees that the
statements regarding the last sentence of the first paragraph under the caption
“Plan of Distribution” in the Prospectus are correct and constitute the only
information furnished in



29

 

--------------------------------------------------------------------------------

 

writing to the Company by or on behalf of the Agent specifically for inclusion
in the Registration Statement, the Prospectus, the General Disclosure Package,
any Issuer Free Writing Prospectus or in any amendment or supplement thereto.

Termination

. 

(a) This Agreement shall terminate (i) automatically upon the sale of all the
Stock as provided in this Agreement, or (ii) upon termination of the Agreement
pursuant to Section 7(b), (c) or (d) below. 

(b) The Company shall have the right, by giving written notice as hereinafter
specified, to terminate this Agreement in its sole discretion at any time. Any
such termination shall be without liability of any party to any other party
except that (i) with respect to any pending sale through the Agent for the
Company, the obligations of the Company, including in respect of compensation of
the Agent, shall remain in full force and effect notwithstanding such
termination and (ii) the provisions of Sections 1, 4, 6, 7, 8, 9, 10, 11, 12, 14
and 15 of this Agreement shall remain in full force and effect notwithstanding
such termination.

(c) The Agent shall have the right, by giving written notice as hereinafter
specified, to terminate this Agreement in its sole discretion at any time. Any
such termination shall be without liability of any party to any other party
except that the provisions of Section 1, Section 4, Section 6, and Section 12 of
this Agreement shall remain in full force and effect notwithstanding such
termination.

(d) This Agreement shall remain in full force and effect unless terminated
pursuant to Section 7(a), (b) or (c) above or otherwise by mutual agreement of
the parties; provided that any such automatic termination, termination by mutual
agreement or termination pursuant to this clause (d) shall in all cases be
deemed to provide that Section 1, Section 4, Section 6, and Section 7 of this
Agreement shall remain in full force and effect.

(e) Any termination of this Agreement shall be effective on the date specified
in such notice of termination or the date mutually agreed by the parties, as the
case may be; provided that such termination shall not be effective until the
close of business on the date of receipt of such notice by the Agent or the
Company, or the date mutually agreed by the parties, as the case may be. If such
termination shall occur prior to the Delivery Date for any sale of Stock, such
sale shall settle in accordance with the provisions of Section 2(h) hereof.

Research Analyst Independence

.   The Company acknowledges that the Agent’s research analysts and research
departments are required to be independent from its investment banking divisions
and are subject to certain regulations and internal policies, and that the
Agent’s research analysts may hold views and make statements or investment
recommendations and/or publish research reports with respect to the Company
and/or the offering that differ from the views of the Agent’s investment banking
divisions.  The Company hereby waives and releases, to the fullest extent
permitted by law, any



30

 

--------------------------------------------------------------------------------

 

claims that the Company may have against the Agent with respect to any conflict
of interest that may arise from the fact that the views expressed by its
independent research analysts and research departments may be different from or
inconsistent with the views or advice communicated to the Company by the Agent’s
investment banking divisions.  The Company acknowledges that the Agent is a full
service securities firm and as such from time to time, subject to applicable
securities laws, may effect transactions for its own account or the account of
its customers and hold long or short positions in debt or equity securities of
the companies that may be the subject of the transactions contemplated by this
Agreement.

No Fiduciary Duty

.  The Company acknowledges and agrees that in connection with the offering or
sale of the Stock or any other services the Agent may be deemed to be providing
hereunder, notwithstanding any preexisting relationship, advisory or otherwise,
between the parties or any oral representations or assurances previously or
subsequently made by the Agent:  (a) no fiduciary or agency relationship between
the Company and any other person, on the one hand, and the Agent, on the other,
exists; (b) the Agent is not acting as advisor, expert or otherwise, to the
Company,  including, without limitation, with respect to the determination of
the terms of the offering of the Stock, and such relationship between the
Company, on the one hand, and the Agent, on the other, is entirely and solely
commercial, based on arms-length negotiations; (c) any duties and obligations
that the Agent may have to the Company shall be limited to those duties and
obligations specifically stated herein; and (iv) the Agent and its affiliates
may have interests that differ from those of the Company.  The Company hereby
waives any claims that the Company may have against the Agent with respect to
any breach of fiduciary duty in connection with this offering.

Notices, etc

.  Unless otherwise expressly provided herein, all statements, requests, notices
and agreements hereunder shall be in writing, and:

(a) if to the Agent, shall be delivered or sent by mail or facsimile
transmission to Barclays Capital Inc., 745 Seventh Avenue, New York, New York
10019, Attention: Syndicate Registration (Fax: (646) 834-8133), with a copy, in
the case of any notice pursuant to Section 6(c), to the Director of Litigation,
Office of the General Counsel, Barclays Capital Inc., 745 Seventh Avenue, New
York, New York 10019; and

(b) if to the Company, shall be delivered or sent by mail or facsimile
transmission to Aratana Therapeutics, Inc., 1901 Olathe Blvd., Kansas City, KS
66103; Attention: Steven St. Peter; (Fax: (913) 273-1594), with a copy to Latham
& Watkins LLP, John Hancock Tower, 27th Floor, 200 Clarendon Street, Boston, MA
02116 (Fax:  (617) 948-6001), Attention: Peter N. Handrinos.

Any such statements, requests, notices or agreements shall take effect at the
time of receipt thereof.  The Company shall be entitled to act and rely upon any
request, consent, notice or agreement given or made by Barclays Capital Inc.

Persons Entitled to Benefit of Agreement

.  This Agreement shall inure to the benefit of and be binding upon the Agent,
the Company, and their respective successors.  This Agreement and the terms and
provisions hereof



31

 

--------------------------------------------------------------------------------

 

are for the sole benefit of only those persons, except that (a) the
representations, warranties, indemnities and agreements of the Company contained
in this Agreement shall also be deemed to be for the benefit of the directors,
officers and employees of the Agent and each person or persons, if any, who
control any Agent within the meaning of Section 15 of the Securities Act, and
(b) the indemnity agreement of the Agent contained in Section 6(b) of this
Agreement shall be deemed to be for the benefit of the directors of the Company,
the officers of the Company and any person controlling the Company within the
meaning of Section 15 of the Securities Act.  Nothing in this Agreement is
intended or shall be construed to give any person, other than the persons
referred to in this Section 11, any legal or equitable right, remedy or claim
under or in respect of this Agreement or any provision contained herein.

Survival

.  The respective indemnities, representations, warranties and agreements of the
Company and the Agent contained in this Agreement or made by or on behalf of
them, respectively, pursuant to this Agreement, shall survive the delivery of
and payment for the Stock and shall remain in full force and effect, regardless
of any investigation made by or on behalf of any of them or any person
controlling any of them.

Definition of the Terms “Business Day, “Affiliate” and “Subsidiary”

.  For purposes of this Agreement, (a) “business day” means each Monday,
Tuesday, Wednesday, Thursday or Friday that is not a day on which banking
institutions in New York are generally authorized or obligated by law or
executive order to close, and (b) “affiliate” and “subsidiary” have the meanings
set forth in Rule 405 under the Securities Act.

Governing Law

.  This Agreement shall be governed by and construed in accordance with the laws
of the State of New York without regard to conflict of laws principles.

Waiver of Jury Trial

.  The Company and the Agent hereby irrevocably waive, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.  

Counterparts

.  This Agreement may be executed in one or more counterparts and, if executed
in more than one counterpart, the executed counterparts shall each be deemed to
be an original but all such counterparts shall together constitute one and the
same instrument.

Headings

.  The headings herein are inserted for convenience of reference only and are
not intended to be part of, or to affect the meaning or interpretation of, this
Agreement.





32

 

--------------------------------------------------------------------------------

 

If the foregoing correctly sets forth the agreement between the Company and the
Agent, please indicate your acceptance in the space provided for that purpose
below.

Very truly yours,

 

Aratana  Therapeutics, Inc.

 

 

By:/s/ Steven St. Peter

Name: Steven St. Peter

Title:President and Chief Executive Officer

 





33

 

--------------------------------------------------------------------------------

 

Accepted:

Barclays Capital Inc.

 

 

By:/s/ Victoria Hale
Authorized Representative

 

 

 

 



34

 

--------------------------------------------------------------------------------